The opinion of the Court was delivered by
Mr. Chief Justice BeEase.
*249The agreed statement of facts, and the decree of his Honor, Circuit Judge Dennis, in this case will be reported. All the exceptions are overruled, and the decree is affirmed. See the decision of this Court in the recent case of Ex parte G. D. Sanders, petitioner, appellant (In re South Carolina Savings Bank, petitioner, In re The Liquidation of the Affairs of the Bamberg Banking Company, The South Carolina Savings Bank as Receiver, respondent). 167 S. E., 154.
Messrs. Justices Stabler, Carter and Bonham concur.